        Case 1:20-cv-01542-DLF Document 54 Filed 12/01/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 RADIYA BUCHANAN, et al.,

                     Plaintiffs,

 v.                                              Civil Action No. 20-1542 (DLF)

 DONALD J. TRUMP, et al.,

                     Defendants.


                DISTRICT DEFENDANTS’ MOTION TO DISMISS
                 PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Defendants Peter Newsham, Jeffery Carroll, Anthony Alioto, Clifton Murphy,

Christopher Meyer, Daniel Thau, Timothy Hargrove, Jeffery Buchanan, Tiffany

Payne, Justin Taylor and Anthony Willis (collectively, the District defendants) move

to dismiss plaintiffs’ First Amended Complaint. Fed. R. Civ. P. 8(a), 12(b)(6).

      As set forth in the accompanying memorandum of points and authorities,

plaintiffs’ claims against the District defendants, which are based on the federal

government’s response to protests at Lafayette Park on June 1, 2020, cannot be

sustained. Plaintiffs’ pleading does not sufficiently put the District defendants on

notice of which claims and allegations are made against them rather than other

defendants, and thus fails the requirements of Federal Rule of Civil Procedure 8(a).

On the merits, plaintiffs’ First Amendment claim fails because plaintiffs have not

adequately shown that the District defendants infringed upon their First Amendment

rights or acted against them with the purpose of retaliating against their First



                                          1
        Case 1:20-cv-01542-DLF Document 54 Filed 12/01/20 Page 2 of 3




Amendment-protected activity. Plaintiffs’ Fourth Amendment claim fails because

they were not seized, nor was excessive force used by the District defendants. Because

excessive force was not used, plaintiffs have also failed to allege a violation of their

substantive due process rights under the Fifth Amendment. Even if plaintiffs have

alleged a violation of their constitutional rights, the District defendants are entitled

to qualified immunity because plaintiffs have not identified a clearly established right

that was allegedly violated. Plaintiffs’ claim based on the Posse Comitatus Act, 18

U.S.C. § 1385, fails because the District does not control the armed forces of the

United States, and the Posse Comitatus Act does not establish a cause of action.

Finally, plaintiffs’ cursory allegations of an unconstitutional policy, custom or

practice do not adequately support their claim of municipal liability under 42 U.S.C.

§ 1983. Plaintiffs’ claims against the District defendants should be dismissed with

prejudice. A proposed order is attached.

Dated: December 1, 2020.         Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section




                                           2
        Case 1:20-cv-01542-DLF Document 54 Filed 12/01/20 Page 3 of 3




                                /s/ Duane Blackman
                                DUANE BLACKMAN*
                                RICHARD SOBIECKI [500163]
                                BRENDAN HEATH [1619960]
                                Assistant Attorneys General
                                400 Sixth Street, N.W., Suite 10100
                                Washington, D.C. 20001
                                Phone: (202) 805-7640; (202) 805-7512;
                                (202) 442-9880
                                Fax: (202) 703-0646
                                duane.blackman@dc.gov; richard.sobiecki@dc.gov;
                                brendan.heath@dc.gov

                                Counsel for District Defendants




*     Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, under LCvR 83.2(f).

                                         3
